1
2                                            JS-6
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CECILIA D.,                                   Case No. SACV 18-1439-KK
11                              Plaintiff,
12                        v.                        JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
15                              Defendant.
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ADJUDGED
18   that the decision of the Commissioner of the Social Security Administration is
19   REVERSED, and this action is REMANDED for further administrative proceedings.
20
21    Dated: October 09, 2019
22                                              HONORABLE KENLY KIYA KATO
                                                United States Distric Judge
23
24
25
26
27
28
